NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0167-17T4

WILMINGTON SAVINGS FUND
SOCIETY, FSB, d/b/a
CHRISTIANA TRUST, not in
its individual capacity
but solely as trustee for
BCAT 2015-13ATT,

        Plaintiff-Respondent,

v.

ANDREW J. CHOE,

        Defendant-Appellant,

and

MRS. ANDREW J. CHOE, his wife;
PARK PLACE AT PALISADES PARK
PHASE II CONDOMINIUM
ASSOCIATION; PNC BANK,
SUCCESSOR TO MIDLANTIC
COMMERCIAL LEASING
CORPORATION; and JALBERT
PRODUCTIONS INC.,

     Defendants.
_______________________________

              Submitted June 6, 2018 – Decided June 28, 2018

              Before Judges Nugent and Geiger.
          On appeal from Superior Court of New Jersey,
          Chancery Division, Bergen County, Docket No.
          F-011349-16.

          Park & Kim, LLC, attorneys for        appellant
          (Kyungjoo Park, on the brief).

          Knuckles Komosinski & Manfro LLP, attorneys
          for respondent (John E. Brigandi, on the
          brief).

PER CURIAM

     Defendant Andrew Choe appeals from a March 17, 2017 order

denying his motion to vacate default and an August 1, 2017 final

judgment of foreclosure.   We affirm.

     We glean the following facts from the record.      On December

21, 2006, defendant executed a promissory note and a purchase

money mortgage in the amount of $368,500 to Wells Fargo Bank, N.A.

securing a residential condominium unit located in Palisades Park,

New Jersey (the Property).   The mortgage was assigned to Federal

Home Loan Mortgage Corporation by assignment dated November 9,

2009, and recorded February 1, 2010. The mortgage was subsequently

assigned to Wells Fargo, N.A. by assignment dated July 21, 2105,

and recorded September 25, 2015.        The mortgage was ultimately

assigned to plaintiff Wilmington Savings Fund Society, FSB, d/b/a

Christiana Trust, not in its individual capacity but solely as

Trustee for BCAT 2015-13ATT, by assignment dated August 7, 2015,

and recorded November 16, 2015.


                                  2                         A-0167-17T4
     Defendant defaulted on his monthly payment obligations due

under the note and mortgage in August 2009.                   After conducting a

title search of the property in November 2015, plaintiff served

defendant with a Notice of Intent to Foreclose by certified mail

on February 17, 2016.       Defendant failed to cure the default and

plaintiff instituted this action on April 22, 2016.

     Plaintiff attempted to personally serve defendant at the

Property address on April 28, 2016, but a male tenant informed the

process server that defendant does not reside at the Property.

The tenant refused to provide any additional information regarding

defendant's    whereabouts.       Having        failed   to    personally      serve

defendant,    plaintiff    conducted       a    diligent      inquiry   to    locate

plaintiff, which included a search of postal records, tax records,

voter   registration   records,    and         Department     of   Motor   Vehicles

records.     Those searches all indicated plaintiff resided at the

Property address.

     On June 23, 2017, plaintiff filed a certification of non-

military service with the court, indicating defendant was not on

active duty service.      Since no additional addresses were found for

defendant, plaintiff effectuated service by publication on July

7, 2016.      Defendant failed to answer the complaint or file a

responsive pleading.        On August 16, 2017, plaintiff filed a

certification of inquiry with the court, outlining the efforts

                                       3                                     A-0167-17T4
made to locate defendant and stating defendant was unable to be

located for purposes of service.

     On August 25, 2016, plaintiff filed a request to enter default

against defendant.     On September 14, 2016, plaintiff sent a copy

of the request for default to the Property addressed to defendant.

On the same date, plaintiff sent a copy of the "Notice of Entry

of Final Judgment 'Notice to Cure'" letter to the Property address

via regular and certified mail.         The court subsequently entered

default.

     On January 26, 2017, plaintiff moved for entry of final

judgement.     A copy of the moving papers was sent to defendant at

the Property address via regular and certified mail.              Defendant

filed   an   appearance   and   opposition   to   the   motion.     Shortly

thereafter, defendant moved to vacate default.          Plaintiff opposed

the motion.

     The trial court denied defendant's motion on March 17, 2017.

In its written statement of reasons, the trial court stated:

                  A default may be set aside upon the
             movant's showing of good cause.     R. 4:43-3.
             The [c]ourt is required to view an application
             to vacate a default with great liberality.
             See, e.g., DYFS v. P.W.R., 410 N.J. Super.
             501, 508 (App. Div. 2009), rev'd on other
             grounds, 205 N.J. 17 (2011).     A finding of
             good cause under [Rule] 4:43 requires the
             [c]ourt to exercise sound discretion in light
             of the facts and circumstances of the
             particular case. See O'Connor v. Abraham

                                    4                               A-0167-17T4
Altus, 67 N.J. 106, 129 (1975). However, when
the defendant takes no action to respond to
the foreclosure complaint and where the record
reflects no excuse for the defendant's
inaction, the [c]ourt will not grant relief
from an entry of default. US Nat. Ass'n v.
Guillaume, 209 N.J. 449, 469 (2012).

     Also, before entry of default is set
aside, the defendant must, at the very least,
show the presence of a meritorious defense
worthy of judicial consideration. Local 478
v. Baron Holding Corp., 224 N.J. Super. 485,
489 (App. Div. 1988).   "The requirement for
establishing   a   meritorious   defense   is
especially applicable in foreclosure cases."
Wells Fargo Bank[, N.A.] v. Wharwood, [No. A-
0135-14 (App. Div. Feb. 18, 2016) (slip. op.
at 5)]. Thus, a party's motion to vacate a
default must be accompanied by either an
answer to the complaint and Case Information
Statement or a dispositive motion pursuant to
[Rule] 4:6-2. R. 4:43-3.

     Here, [d]efendant claims that he was
unaware of the foreclosure action against him,
because he never received the summons and
complaint and never received a notice of
intention to foreclose. However, [d]efendant
signed the certified green card accepting
receipt of the notice of intention to
foreclose.    Also, when the process server
attempted to personally serve [d]efendant at
the mortgaged address, an individual at the
property informed the process server that
[d]efendant did not reside there and did not
provide any further information regarding
[d]efendant's residence. After conducting a
diligent inquiry with the motor vehicle
commission and the postmaster, [p]laintiff
could not find another address for [d]efendant
and thus served [d]efendant via publication.
Further, [d]efendant signed for the certified
mailing   enclosing   [p]laintiff's   14[-]day
letters at the mortgaged address prior to

                      5                          A-0167-17T4
            commencement, and [d]efendant did not deny
            receipt of [p]laintiff's motion for final
            judgment which was also sent to the mortgaged
            address.   Finally, [d]efendant has been in
            default under the terms of his note and
            mortgage since August 1, 2009.     Thus, the
            [c]ourt cannot accept that [d]efendant was
            unaware of the instant foreclosure action.

                 Also, [d]efendant has failed to present
            any meritorious defense.    The only material
            issues in a foreclosure proceeding are the
            validity of the mortgage, the amount of
            indebtedness, and the right of the mortgagee
            to foreclose on the mortgaged property. Great
            Falls Bank v. Pardo, 263 N.J. Super. 388, 394
            (Ch. Div. 1993).       Also, [p]laintiff has
            demonstrated standing as either possession of
            the note or assignment of the mortgage
            predating the complaint confers standing.
            Deutsche Bank [Trust Co. Am.] v. Angeles, 428
            N.J. Super. 315 (App. Div. 2012).       Here,
            [p]laintiff has possession of the note and an
            assignment predating the complaint.     Thus,
            [d]efendant fails to challenge any essential
            element of [p]laintiff's right to foreclose.

     On July 24, 2017, the trial court granted plaintiff's motion

to enter judgment.   In its written statement of reasons, the trial

court found plaintiff submitted appropriate business records and

invoices to support its calculations of the amounts due, thereby

complying with Rule 4:64-2.   As to the interest charged, defendant

contended plaintiff understated the amount of interest he owed by

$2355.74.    Similarly, defendant contended plaintiff understated

the amount of late charges he owed.   The trial court indicated it




                                 6                          A-0167-17T4
would not increase the amount of interest and late charges due

beyond the amounts set forth in plaintiff's proofs.

     Defendant also contended plaintiff did not adequately support

the amount of real estate taxes and inspection fees claimed due.

The trial court rejected this argument, observing:

            Defendant does not state what [d]efendants
            believe that the amount due should be. Thus
            [d]efendants fail to make a specific objection
            to any of the amounts asserted as required
            under [Rule] 4:64-9 nor have [d]efendants
            supported the objections with any proof.
            Defendants have only questioned the adequacy
            of [p]laintiff's proofs. As [d]efendants did
            not file any opposing proofs concerning the
            amount due, [p]laintiff's calculations are
            uncontested.

     The Office of Foreclosure denied entry of judgment due to the

improper inclusion of a superior lien holder as a defendant.              On

June 23, 2017, plaintiff re-filed its motion for entry of final

judgment,   correcting   the   deficiency   raised   by   the   Office    of

Foreclosure.    Once again, defendant opposed the motion.         On July

24, 2017, the trial court rejected defendant's objections, granted

the motion, and transferred the case to the Office of Foreclosure

as an uncontested matter.      Final judgment was entered on August

1, 2017.    This appeal followed.

     On appeal, defendant raises the following points:

            POINT I

            STANDARD OF REVIEW: ABUSE OF DISCRETION.

                                    7                              A-0167-17T4
            POINT II

            THE CAUSE OF DELAY AND RESPONDING WITHIN A
            REASONABLE TIME SHOWN BY THE DEFENDANT WELL
            QUALIFIES FOR EXCUSABLE NEGLECTS.

            POINT III

            AMPLE MERITORIOUS DEFENSES WERE SHOWN BY
            DEFENDANTS: MERITORIUS DEFENSES DO NOT NEED
            TO BE STRONG.

                    A. Defective service of process.

                    B. Fraudulent title search before
                    filing   complaint   warrants   the
                    dismissal of complaint and sanction
                    against Plaintiff, its attorneys,
                    and its employees.

                    C. Amount Due Schedule for final
                    judgment    is    erroneous   and
                    unsupportive enough to vacate the
                    judgment.

            POINT IV

            TRIAL COURT CLEARLY ABUSED ITS DISCRETION BY
            DISREGARDING EXCUSABLE NEGLECTS AND ARGUABLE
            MERITORIOUS    DEFENSES;    THEREBY    UNJUST,
            OPPRESSIVE   OR   INEQUITABLE   RESULTS   WERE
            SUBSTANTIATED.

      We have carefully considered defendant's arguments in light

of   the   record    and   applicable   legal   standards   and   find   them

unpersuasive. We affirm the denial of defendant's motion to vacate

default and the entry of final judgment substantially for the

reasons expressed by the trial court in its written decisions.              We

add the following comments.


                                        8                            A-0167-17T4
     Defendant received notice of the proceedings in this matter

consistent with due process.       Notices were sent to the Property.

Plaintiff undertook diligent inquiry in an effort to ascertain

defendant's address in accordance with Rule 4:4-5.               Plaintiff

accomplished service of process by publication in compliance with

Rule 4:4-5(a)(3).

     The record also establishes plaintiff obtained a title search

of the Property before filing this action.          The title search is

dated November 12, 2015.        The complaint was filed on April 22,

2016.

     As to defendant's objections to the amounts claimed due for

interest, late fees, realty taxes, and inspection fees, plaintiff

supplied all of the required documents at the time it filed              its

motion pursuant to Rule 4:64-2, including an affidavit of amount

due with an attached schedule detailing those amounts.           Defendant

did not provide any conflicting proof as to the amount of realty

taxes and inspection fees advanced by plaintiff.          In light of the

substantial documentation supporting plaintiff's motion for entry

of judgment, we conclude that defendant's objection to the amount

claimed   due   for   realty   taxes   and   inspection   fees   lacks   the

requisite specificity required by Rule 4:64-1(d)(3).              See also

Mony Life Ins. Co. v. Paramus Parkway Bldg., Ltd., 364 N.J. Super.

92, 106 (App. Div. 2003) (concluding that no hearing was warranted

                                       9                            A-0167-17T4
where defendant failed to offer conflicting proof or establish a

contested    fact    to     be     resolved).       Accordingly,   no    further

proceedings were required as to this issue.

     Defendant also contends the amount claimed due for interest

is understated by more than by more than $13,000, and the amount

claimed due for late fees is understated because late fees were

assessed for only forty months, not the eighty-two months since

the default date.     The judge imposed the lower amounts claimed due

by plaintiff.       Consequently, the alleged error in the amount of

unpaid interest and late fees was harmless and to defendant's

benefit     by   reducing        the   redemption   amount   and   the    amount

potentially due in a subsequent deficiency action.                 A judgment

should not be set aside for harmless error.              See Pellicer ex rel.

Pellicer v. St. Barnabas Hosp., 200 N.J. 22, 55 (2009) (recognizing

"even a large number of errors, if inconsequential, may not operate

to create an injustice" requiring a judgment to be set aside);

Nicosia v. Wakefern Food Corp., 136 N.J. 401, 412 (1994) (declining

to order a new trial in a civil case where the trial court's errors

were not shown to be harmful).

     The record supports the trial court's finding that defendant

did not establish excusable neglect and did not present any

meritorious defense.         We discern no abuse of discretion by the

trial court in denying defendant's motion to vacate default.

                                         10                              A-0167-17T4
    Defendant's remaining arguments are of insufficient merit to

warrant discussion in a written opinion.   R. 2:11-3(e)(1)(E).

    Affirmed.




                              11                           A-0167-17T4